DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An after-final amendment, dated 1/29/2021, is acknowledged.  Claim 1 is amended.  No new matter is added.  Claims 1, 3-5, 8-9, 11, 13, and 15-17 are currently pending.
Allowable Subject Matter
Claims 1, 3-5, 8-9, 11, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a high-strength cold-rolled steel sheet with a composition as recited in Claim 1, wherein a steel sheet surface coverage of oxides mainly consisting of Si is 1% or less, a steel sheet surface coverage of iron-based oxides is 40% or less, CuS/CuB is 2.0-4.0 where CuS denotes a Cu concentration in a surface layer of the sheet and CuB denotes a Cu concentration in base steel, a tensile strength is 1180 MPa or more, the product of tensile strength and total elongation is 16500 MPa% or more, and the steel sheet has a microstructure comprising, in volume ratio, 40-98% tempered martensite and/or bainite, 0-60% ferrite, 2-30% retained austenite.  Closest prior art Takashima fails to teach the claimed CuS/CuB ratio and the specific surface coverage of oxides mainly containing Si and iron-based oxides.  Applicant’s arguments, filed 1/29/2021, have been fully considered and in addition to reconsideration of the declaration, filed 11/24/2020, have been found persuasive.  Specifically, the instant specification provides evidence that a specific weight reduction according to a disclosed formula during a pickling step is critical to achieving the claimed combination of properties, in particular, the CuS/CuB ratio.  Prior art Masuoka teaches a pickling step with parameters which overlap the instantly disclosed process parameters as well as those of comparative example 20, which fails to result in the claimed steel.  As a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735